DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 31, 2022 have been fully considered but they are not persuasive because the cited references disclose the claimed invention.
The Applicant, basically, argues that Ma discloses vSwich (virtual switch 20213) instead of hardware imbedded switch that identifies MAC of VTEP and in response, steering to processing pipeline. 
The Examiner respectfully disagrees with the argument. First of all, embedded system is a combination of hardware and software or hardware system (such as microprocessor) with software designed for a specific function. Specifically, the claimed hardware embedded switch is a hardware switch including a software designed to filter and steering. Same as the claimed hardware embedded switch, the virtual switch of MA teaches implements network function of a physical switch in a software manner (paragraph [0105]). Second, contrary to the argument, the hardware embedded switch of the instant application performs virtual function, switching via such as VF0 and VF1. Same as the claimed hardware embedded switch, the virtual switch of MA teaches perform the virtual function, switching via such as VF1-VFN (fig. 4). Therefore, the virtual switch of MA is the same as the hardware embedded switch. Third, as also explained in the previous Office Action, Sridharan clearly discloses applying a filter to content of the ingress encapsulated packet by the NIC, and in response to the filter steering the ingress encapsulated packet toward a pipeline (410) supported by the NIC (figs. 4B and 10; paragraph [0106]-[0109]; [0145]-[0147]). Sridharan doesn’t explicitly disclose that these are performed by a hardware embedded switch of PNIC to identify MAC address of a VTEP on the host, and steering the identified MAC address.
The Examiner respectfully submits that the virtual switch (same as the clamed hardware embedded switch), identifies MAC of the VTEP and forwarding the encapsulated packet towards the packet processing unit to the virtual machines (fig. 4; paragraph [0179]-[0180]; [0196]-[0202]; [0166]-[0168]; [0175]-[0176]; [0134]-[0136]; [0105]).
Therefore, the claimed invention is not patentable, and the argued limitations are not persuasive, in view of the Sridharan and MA.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. (US 2013/0061047 A1) in view of MA (US 2018/0309595 A1).

Regarding claim 1, Sridharan discloses a method for a physical network interface controller (PNIC) (208, 408, and so on) to perform logical network packet handling, wherein the PNIC on a host is enabled with Input/output (I/O) virtualization to support multiple virtual functions (paragraph [0047]-[0049]; [0099]-[0107]; and etc.), the method comprising: receiving an ingress encapsulated packet associated with a packet flow via a physical network to which the PNIC is connected (e.g. figs. 4B and 11, paragraph [0105]; [0148]-[0149]; and so on, illustrating receiving encapsulated packet via physical NIC), wherein the ingress encapsulated packet includes an outer header and an inner packet that is destined for a virtualized computing instance (paragraph [0009]; [0041]; [0047]-[0048]; [0076]; [0077]; [0099]; [0105]-[0107]; [0127]-[0132]; [0138]; [0144]; [0146]; [0159]; [0166], explaining that the encapsulated packet includes outer header and inner packet destined for virtual machines); applying a filter to content of the ingress encapsulated packet (figs. 4B and 10; [0106]-[0109]; [0145]-[0147]); in response to the filter steering the ingress encapsulated packet towards a processing pipeline (410) supported by the PNIC (figs. 4B and 10; paragraph [0106]-[0109]; [0145]-[0147]; and etc., describing that the encapsulated packet is forwarded to the processor such as 410 on information fields related to encapsulated packet content); processing the ingress encapsulated packet using the processing pipeline to generate a processed packet, wherein the processing pipeline includes (a) retrieving a logical network policy associated with the packet flow from a datastore (412 and/or 420) on the PNIC; and (b) performing decapsulation to remove the outer header and one or more actions on the inner packet according to the logical network policy (fig. 4B; paragraph [0106]-[0107]; [0035]; [0040]; [0076]; and so on, illustrating retrieving policy and/or rule associated with the packet flow such as from mapping table 2 420 of memory 412 and/or mapping table 1 422, and decapsulating the outer header and the inner packets according to the policy retrieved); and forwarding the processed packet towards the virtualized computing instance via a virtual function supported by the PNIC and assigned to the virtualized computing instance (fig. 4B; paragraph [0106]-[0111]; [0044]; [0147]; [0150]-[0154]; [0123]-[0129]; and so on, forwarding the processed packet towards the assigned destination, VM, via a virtual function and through the VMBus such as 434).  
Sridharan doesn’t explicitly disclose the applied filter on the content of the ingress encapsulated packet is by a hardware embedded switch of the PNIC to identify a media access control (MAC) address of a virtual tunnel endpoint (VTEP) on the host, and the steering is by the hardware embedded switch in response to the filter having identified the MAC address of the VTEP from the content of the ingress packet.
MA teaches the applied filter on the content of the ingress encapsulated packet is by a hardware embedded switch of the PNIC to identify a media access control (MAC) address of a virtual tunnel endpoint (VTEP) on the host, and the steering is by the hardware embedded switch in response to the filter having identified the MAC address of the VTEP from the content of the ingress packet (paragraph [0175]-[0176]; [0179]-[0180]; [0105]; [0134]-[0135]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the applied filter on the content of the ingress encapsulated packet is by a hardware embedded switch of the PNIC to identify a media access control (MAC) address of a virtual tunnel endpoint (VTEP) on the host, and the steering is by the hardware embedded switch in response to the filter having identified the MAC address of the VTEP from the content of the ingress packet as taught by MA into Sridharan in order to reduce error, and to improve efficiency and quality of communication.
Regarding claim 8 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding not-transitory computer-readable storage medium and computer system, and the rejection to claim 1 is applied hereto.
Regarding claim 4, 11 and 18, as applied above, Sridharan discloses steering the ingress encapsulated packet towards the processing pipeline. Sridharan doesn’t discloses based on the MAC address of the VTEP, which is in the outer header of the ingress encapsulated packet, steering the ingress encapsulated packet towards a packet queue supported by the PNIC.  
MA teaches based on the MAC address of the VTEP, which is in the outer header of the ingress encapsulated packet, steering the ingress encapsulated packet towards a packet queue supported by the PNIC (paragraph [0160]-[0163]; [0174]; [0111]-[0112]; [0140]-[0142]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use based on the MAC address of the VTEP, which is in the outer header of the ingress encapsulated packet, steering the ingress encapsulated packet towards a packet queue supported by the PNIC as taught by MA into Sridharan in order to reduce error, and to improve efficiency and quality of communication.
Regarding claim 5, 12 and 19, Sridharan discloses processing the egress packet comprises: retrieving the logical network policy associated with the packet flow based on one or more of: inner source media access control (MAC) address information in the inner packet; inner destination MAC address information associated with the virtual function in the inner packet (paragraph [0123]-[0126]; [0129]-[0130]; [0143]); and an outer logical network identifier associated with the virtual function in the outer header (paragraph [0047]; [0099]; and so on).  
Regarding claim 6, 13 and 20, Sridharan discloses the method further comprises: prior to detecting the ingress encapsulated packet, configuring the logical network policy for the packet flow based on an instruction from a virtual switch associated with the virtualized computing instance (e.g. fig. 3; paragraph [0073]-[0076]; and etc.).  
Regarding claim 7, 14 and 21, Sridharan discloses the method further comprises: triggering the virtual switch to configure the logical network policy by forwarding a prior ingress encapsulated packet belonging to the packet flow towards the virtual switch (such as fig. 4B; paragraph [0109]-[0113]; and so on).  
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of MA, and further in view of DeCusatis et al. (US 2019/0386882 A1).
Regarding claim 2-3, 9-10 and 16-17, as applied above, Sridharan discloses processing the ingress encapsulated packet. However, Sridharan doesn’t explicitly disclose processing the ingress encapsulated packet comprises: tagging the processed packet with a logical network tag associated with the virtual function assigned to the virtualized computing instance, wherein forwarding the processed packet towards the virtual function comprises: based on the logical network tag, forwarding the processed packet towards the virtualized computing instance via the virtual function, wherein the logical network tag identifies a virtual local area network (VLAN) associated with the virtual function.  
DeCusatis teaches processing the ingress encapsulated packet comprises: tagging the processed packet with a logical network tag associated with the virtual function assigned to the virtualized computing instance, wherein forwarding the processed packet towards the virtual function comprises: based on the logical network tag, forwarding the processed packet towards the virtualized computing instance via the virtual function, wherein the logical network tag identifies a virtual local area network (VLAN) associated with the virtual function (e.g. figs. 6 and 8; paragraph [0073]-[0074]; [0076]-[0077]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use processing the ingress encapsulated packet comprises: tagging the processed packet with a logical network tag associated with the virtual function assigned to the virtualized computing instance, wherein forwarding the processed packet towards the virtual function comprises: based on the logical network tag, forwarding the processed packet towards the virtualized computing instance via the virtual function, wherein the logical network tag identifies a virtual local area network (VLAN) associated with the virtual function as taught by DeCusatis into Sridharan in order to improve efficiency and quality of communication and interoperability of the communication. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461